Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 1of8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABUDUREYIMU KASIMUJIANG
330 Independence Ave, SW
Washington DC 20237

Plaintiff

Vv. Civil Action No.

ALEJANDRO MAYORKAS
Secretary, U.S. Department of
Homeland Security

4705 Martin Luther King Jr. Ave SE
Washington DC 20528

and

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY
4705 Martin Luther King Jr Ave SE
Washington DC 20528

Defendants

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

1. This is an “unreasonable delay” case, under the Administrative Procedure Act.

Defendants have failed to make a decision on the plaintiff's asylum case, even though it has been

pending for almost four years. It is unreasonable to delay a case for almost four years.

JURISDICTION

2. Under 5 U.S.C. §§ 551-706, this Court has jurisdiction. 5 U.S.C. § 551(13) defines

“agency action” as including the “failure to act.” §555(b) states that “within a reasonable time

each agency shall proceed to conclude a matter presented to it.” § 702 provides that a person

“suffering legal wrong because of agency action...is entitled to judicial review thereof.” § 704

provides that “agency action for which there is no other adequate remedy in court [is] subject

1
Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 2 of 8

to judicial review.” § 706(1) provides that the Court is authorized to compel agency action

which has been “unlawfully withheld or unreasonably delayed.”

3. “While ‘reasonable time’ is not a clear standard, I cannot simply ignore it.”
Tang v. Ashcroft, 493 F. Supp. 2d 148, 150 (D. Mass. 2007). A court in Illinois refused to hold
that a three-year delay was reasonable, and denied a government motion to dismiss. Haus v.
Nielsen, 2018 WL 1035879, *4 (N.D. Ill. 2018). Accord: Soneji v. DHS, 525 F. Supp. 2d 1151,
1156 (N.D. Cal. 2007).
4. Plaintiff has a statutory right to apply for asylum and to be considered for that
relief under 8 U.S.C. § 1158(a). Defendants must adjudicate plaintiff’s application within a
reasonable time.
5. Defendants have the statutory duty to adjudicate asylum requests within 180 days of

filing, under 8 U.S.C. § 1158 (d)(5)(A)(ii), in the absence of exceptional circumstances.

6. There are no exceptional circumstances here.

7. Plaintiff has the statutory right to apply for withholding of removal and to be
considered for that relief under 8 U.S.C. § 1231(b)(3). Defendants must adjudicate that
application within a reasonable time. Defendants are shirking their duty.

8.“The duty to act is no duty at all if the deadline is eternity.” Zang v. Ashcroft, 493 F.
Supp. 2d 148, 150 (D. Mass. 2007). A court in Florida ruled that “administrative agencies do
not possess discretion to avoid discharging the duties that Congress intended them to perform.”
Elkhatib v. Butler, 2005 WL 5226742, at *1 (S.D. Fla. 2005).
9. In American Hospital Association v. Burwell, 812 F.3d 183, 191 (D.C. Cir.
2016), the agency “insist[ed] that.... the department lacks the resources to" comply with the

demands of a statute. The Court nonetheless ruled that “[h]owever many priorities the agency
Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 3 of 8

may have, and however modest its personnel and budgetary resources may be, there is a limit
to how long it may use these justifications to excuse inaction in the face of" a statutory
deadline. Jd. at 193 (citing In re United Mine Workers of America International Union, 190
F.3d 545, 554 (D.C.Cir. 1999). The Court instructed that the agency must act: perhaps it “will
have to curtail the RAC program or find some other way to meet them. Federal agencies must
obey the law...” 812 F.3d at 193.

10. The D.C. Circuit has ruled that regardless of limited resources of an
agency, there is a limit to delay.

11. Defendants have failed to adjudicate the applications of plaintiff. In Liu v. Chertoff;
2007 WL 2435157, at *7 (D. Ore. 2007), the Court ruled that it is wrong to “render toothless all
timing restraints...which would amount to a grant of permission for inaction.” Plaintiff is
physically present in the United States; to delay plaintiff’s case “seems antithetical to national
security interests.” Jd. It is wrong to conclude that “there would be no time limit to the length
of time the USCIS may take processing applications.” Jd. at *8.

12. In Han Cao v. Upchurch, 496 F. Supp. 2d, 569, 574 (E.D. Pa. 2007), the
Court ruled that the agency does not have the discretion to let “a petition languish
indefinitely.”

13. This Court has both subject matter jurisdiction over this action and personal
jurisdiction over Defendants pursuant to 28 U.S.C. § 1331. This Court has jurisdiction to grant
declaratory and other necessary relief pursuant to 28 U.S.C. § 2201-02.

VENUE
14. Venue is appropriate under 28 U.S.C. § 1391, because defendants are located in the

District of Columbia.
Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 4 of8

PARTIES

15. Plaintiff was born in China. He is an asylum applicant and also an applicant for
withholding of removal.

15a. Plaintiff is employed by Voice of America, 330 Independence Ave SW,
Washington DC.

15b. Plaintiff has a “DC Real Estate Salesperson” licence, issued by the District of
Columbia Government. Plaintiff is engaged in the buying, selling, and investing in real
estate in the District.

15c. Plaintiff has a part-time job with Keller Williams Capital Properties, which has
an office at 1918 18th Street NW, Washington DC.

16. Defendant United States Department of Homeland Security (“DHS”) is an
agency within the meaning of 5 U.S.C. § 701-706, and has the duty to adjudicate the
applications of plaintiff.

17. Defendant Alejandro Mayorkas is the Secretary of the Department of Homeland
Security and is sued in his official capacity. He has the duty to adjudicate the applications of
plaintiff.

18. Both defendants have the duty to make sure asylum applications are adjudicated in
a timely and efficient manner. Defendants allow asylum offices to interview, and re-interview
applicants, for over six hours. This wastes the time of the applicant, and the personnel in the
asylum office. This problem has been going on for years; the asylum office backlog is now
over 300,000 cases; it is a national embarrassment. Defendants have the power to solve this
problem; but they haven’t. It is a problem of national significance. Defendants have failed to

issue policy directives to local offices to avoid this problem. Local offices are not given any
Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 5of8

deadlines to adjudicate cases; local offices are not penalized for allowing cases to languish for
years. Both defendants in this case are derelict in their national duties.

19, This case involves national policy issues that may require the testimony of
policymakers here in the District.

20. Both defendants allow local offices to adjudicate, in the year 2021, cases filed in
2021. Both defendants allow local offices to randomly interview applicants, in any order the
local office wants. Plaintiff has been waiting for years. Why should a local office adjudicate
the case of an applicant who has been waiting only five weeks before it adjudicates the case of
plaintiff? This arbitrary and capricious system can only be stopped if defendants take action.

21. Plaintiff has been treated differently, and unfairly, compared to other asylum
applicants. Many asylum applicants filed their applications in 2021, and have already had their
cases adjudicated. This factor annoyed the court in Huang v .Mukasey, 2008 WL 418048, *7
(W.D.Wash. 2018) “Some applicants receive relatively speedy adjudication, whereas others do
not, and the Government does not explain why.” [the agency was ordered to adjudicate the
application of Mr. Huang in 45 days].

22. The Civil Justice Reform Act of 1990, 28 U.S.C. section 476, requires district
court judges to file reports on the number of motions pending over six months, the number of
bench trials that remain undecided more than six months, and all civil cases pending more than
three years. Pressure is put on judges to adjudicate cases. There is no such system for asylum
offices. There are no sanctions imposed on asylum offices that do not adjudicate cases.

Defendants should take action to correct this problem.
Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 6 of 8

FIRST CAUSE OF ACTION: ASYLUM APPLICATION
23. Plaintiff repeats, alleges, and incorporates the allegations
contained in all paragraphs set forth above.

24, Plaintiff has been waiting since December 4, 2017 for action from
defendants.
25. Since that time, defendants have done nothing.
26.Plaintiff’s file sits unattended, and unlooked at, in the offices of the
defendants. Defendants are simply sitting on plaintiff’s applications.
PLAINTIFF IS SUFFERING REAL HARM
27.Plaintiff is suffering real harm. He suffers great emotional distress. His status is
uncertain. Many employers will not consider him for a job, due to his unclear status.
Employers often demand a green card, or some permanent status. As an asylum applicant, he is
considered only a short-term employee, at best. He is unable to plan for the future. He should be
granted asylum, and also withholding of removal. His pain continues, and increases each day.
This is a real and immediate harm. The delay is having a real impact on his health and welfare.
He has headaches and bouts of anxiety
28. There are no “exceptional circumstances” justifying the delay by defendants.
29. Plaintiff has no adequate remedy at law, and will suffer irreparable harm if
his applications are not promptly adjudicated.
30. Defendants have unreasonably delayed adjudication of the applications. A
delay of 2.75 years was deemed unreasonable, in SAI v. DHS, 149 F. Supp. 3d 88, 121
(D.D.C. 2015). A delay of 2.5 years was deemed unreasonable in Families for Freedom v.

Napolitano, 628 F. Supp. 2d 535, 540 (S.D.N.Y. 2009).
Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 7 of 8

SECOND CAUSE OF ACTION: WITHHOLDING OF REMOVAL
31.Plaintiff repeats, alleges, and incorporates the allegations contained in

all paragraphs set forth above.

32. Plaintiff has the statutory right to apply for withholding of removal and to be
considered for that relief under 8 U.S.C. § 1231(b)(3). An asylum application shall be deemed
to constitute at the same time an application for withholding of removal. 8 C.F.R. § 208(3)(b).
Form I-589 is entitled “Application for Asylum and for Withholding of Removal.”
Withholding of removal “is mandatory” if the applicant qualifies. INS v. Aguirre- Aguirre, 526
U.S. 415, 419-20, 119 S. Ct. 1439, 1443 (1999). Whereas “withholding is mandatory... the
decision whether asylum should be granted to an eligible alien is committed to the Attorney
General’s discretion.” Jd. A grant of withholding of removal “is not discretionary.” Matter of
I-S & C-S-, 24 I&N Dec. 432, 434 (BIA 2008).

33. Plaintiff has no adequate remedy at law, and will suffer irreparable harm if
his withholding application is not promptly adjudicated.

34. Defendants have unreasonably delayed adjudication of the application.

35. At some point, defendants’ failure to take any action runs afoul of section 555(b).
Were it otherwise, defendants could hold applications in abeyance for decades.

THIRD CAUSE OF ACTION: 8 U.S.C. section 1571(b)
36. Plaintiff repeats, alleges, and incorporates the allegations
contained in all paragraphs set forth above.

37. 8 U.S.C. section 1571(b) provides:” It is the sense of Congress that the

7
Case 1:21-cv-02176 Document1 Filed 08/16/21 Page 8 of 8

processing of an immigration benefit application should be completed not later than 180 days
after the initial filing of the application, except that a petition for a nonimmigrant visa
under section 1184(c) of this title should be processed not later than 30 days after the filing of

the petition.”

38. Plaintiff’s applications, waiting since 2017, have still not been adjudicated.
PRAYER FOR RELIEF

39. WHEREFORE, plaintiff prays that judgment be entered in his favor against defendants; and
that the Court:

a) Order defendants to adjudicate his asylum application and his withholding
application forthwith;

b) Order defendants to address the large backlog problem with real solutions;

c) Order defendants to stop the current arbitrary and capricious system now in effect;
d) Declare that defendants’ actions violate the APA;

e) Award plaintiff reasonable attorney fees and costs pursuant to 28 U.S. C. §2412(d)
and 5 U.S.C. § 504; and

f) Grant all other such relief to the plaintiff as the Court deems proper and equitable.

Respectfully submitted,

/s/ David L. Cleveland

David L. Cleveland

DC Bar # 424209

Attorney for Plaintiff

1220 L Street NW #100

Washington, DC 20005

[202] 812-8684 <1949.david@gmail.com>
